PECK, D. J.:
Epitomized Opinion
Marshall was a soldier in the world war. He had been raised and cared for from infancy by an aunt, who signed his enlistment papers at time of enlistmetn; in France he applied for war risk insurance from his officers. He wanted to name his aunt beneficiary and was told that she was not one who could be, under the act of October 6, 1917, and was advised that he name none but make a will leaving it to his aunt. This was done. He was killed. He had a number of half brothers and sister who were collecting the monthly payments. The act was amended December 24, 1919, bringing the aunt within the class to whom benefits could be paid. Suit was brought to compel the payment to the aunt. The ones who were drawing payments contended:
(1) That they had a vested right in the right to receive these payments, which congress could not take away by amendment of December 24, 1919.
(2) That Marshall was not 21 when the will was made, designating his aunt beneficiary, and it is *136void. She is not a designated beneficiary. The court held:
Attorneys — Robert Black, of Cincinnati, for plaintiff; Thomas H. Morrow, U. S. Atty., of Cincinnati, and E. H. Horton, Washington, for U. S.; Walter W. Helmholz, of Cincinnati, and Page & Hunt, of Los Anegeles, for other defendants.
(1) That as the government was one party to the contract, being both law maker and insurer, the government may increase the classes of beneficiaries, so that the contract will conform to the true intent of the parties. The claim of vested right cannot be supported to do wrong, and violate the intent of the insured.
(2) That the will made under war circumstances was a valid designation of a beneficiary.